Exhibit 10.4

EXECUTION VERSION

TRANSACTION SUPPORT AGREEMENT

This TRANSACTION SUPPORT AGREEMENT, dated as of November 18, 2020 (this
“Agreement”), is by and among (a) Arrival S.à r.l., a limited liability company
(société à responsabilité limitée) governed by the laws of the Grand Duchy of
Luxembourg with its registered office at 1, rue Peternelchen, L-2370 Howald,
Grand Duchy of Luxembourg and registered with the Luxembourg trade and companies
register (Registre de Commerce et des Sociétés, Luxembourg) under number B200789
(the “Company”), (b) Arrival Group, a joint stock company (société anonyme)
governed by the laws of the Grand Duchy of Luxembourg with its registered office
at 1, rue Peternelchen, L-2370 Howald, Grand Duchy of Luxembourg and registered
with the Luxembourg trade and companies register (Registre de Commerce et des
Sociétés, Luxembourg) under number B248209 (“Holdco”), (c) CIIG Management LLC,
a Delaware limited liability company (“Sponsor”), (d) CIIG Merger Corp., a
Delaware corporation (“SPAC”), and (e) the undersigned investors in SPAC (the
“Investors”, and together with Sponsor, the “SPAC Holders”).

WHEREAS, SPAC, Holdco, the Company and ARSNL Merger Sub Inc., a Delaware
corporation (“Merger Sub”) and direct wholly-owned subsidiary of Holdco, propose
to enter into, concurrently herewith, that certain Business Combination
Agreement (as amended and/or restated from time to time, the “BCA”), which
provides for, among other things, a business combination among SPAC, Holdco, the
Company and Merger Sub (capitalized terms used but not defined herein shall have
the respective meanings given to them in the BCA);

WHEREAS, as of the date hereof, the SPAC Holders are currently, and as of
immediately prior to the Closing will be, the record owners of the issued and
outstanding Founder Shares and the issued and outstanding Private Placement
Warrants, with each such SPAC Holder’s ownership as of the date hereof set forth
on Schedule A hereto; and

WHEREAS, in order to induce SPAC, Holdco, the Company and Merger Sub to enter
into the BCA and the Exchange Agreements and consummate the Transactions, each
of the SPAC Holders, Holdco, SPAC and the Company desire to enter into this
Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein and in the BCA, the receipt and sufficiency of
which is hereby acknowledged, each SPAC Holder hereby agrees, severally and not
jointly, with SPAC, Holdco and the Company as follows:

1. Voting Obligations. Commencing on the effectiveness of the BCA and until the
earlier of (i) the Closing or (ii) termination of the BCA in accordance with
Article X thereof (such period, the “Interim Period”), such SPAC Holder, in its
capacity as a holder of Founder Shares, severally and not jointly, agrees
irrevocably and unconditionally that, at the SPAC Stockholders’ Meeting, at any
other meeting of the SPAC Stockholders (whether annual or special and whether or
not an adjourned or postponed meeting, however called and including any
adjournment or postponement thereof), in connection with any written consent of
the SPAC Stockholders and in connection with any similar vote or consent of the
holders of Private Placement Warrants in their capacities as such, such SPAC
Holder shall, and shall cause any other holder of record of any of such SPAC
Holder’s Founder Shares to:

 

1



--------------------------------------------------------------------------------

(a) when such meeting is held, appear at such meeting or otherwise cause the
SPAC Holder’s Founder Shares to be counted as present thereat for the purpose of
establishing a quorum;

(b) vote (or duly and promptly execute and deliver an action by written
consent), or cause to be voted at such meeting (or cause such consent to be duly
and promptly executed and delivered with respect to), all of such SPAC Holder’s
Founder Shares owned as of the record date for determining holders entitled to
vote at such meeting (or the record date for determining holders entitled to
provide consent) in favor of each SPAC Proposal and any other matters reasonably
necessary for consummation of the Transactions; and

(c) vote (or duly and promptly execute and deliver an action by written
consent), or cause to be voted at such meeting (or cause such consent to be duly
and promptly executed and delivered with respect to), all of such SPAC Holder’s
Founder Shares against any Competing SPAC Transaction and any other action that
would reasonably be expected to impede, interfere with or materially delay or
postpone the consummation of, or otherwise adversely affect, any of the
Transactions, or result in a material breach of any representation, warranty,
covenant or other obligation or agreement of SPAC, under the BCA.

The obligations of the SPAC Holders in this Section 1 shall apply whether or not
the SPAC Board or other governing body or any committee, subcommittee or
subgroup thereof recommends any of the SPAC Proposals and whether or not such
board or other governing body, committee, subcommittee or subgroup thereof
changes, withdraws, withholds, qualifies or modifies, or publicly proposes to
change, withdraw, withhold, qualify or modify, the SPAC Board’s recommendation
to its stockholders.

2. Waiver of Certain Rights. On behalf of itself and its affiliates:

(a) Pursuant to Section 4.3(b)(iii) of the SPAC Certificate of Incorporation,
Sponsor hereby irrevocably and unconditionally waives, as the holder of a
majority of the issued and outstanding Founder Shares, the provisions of
Section 4.3(b)(ii) of the SPAC Certificate of Incorporation relating to the
adjustment of the Class B Conversion Ratio in connection with the Transactions.
The waiver specified in this Section 2(a) shall be deemed to be the written
consent contemplated by Section 4.3(b)(iii) of the SPAC Certificate of
Incorporation and Sponsor agrees to provide notice of this action taken by
written consent to SPAC and to those holders of Founder Shares who have not
consented to this waiver in writing and who, if the action had been taken at a
meeting, would have been entitled to notice of the meeting if the record date
for notice of such meeting had been the date that written consents signed by a
sufficient number of holders of Founder Shares to take the action were delivered
to SPAC in accordance with Section 4.3(b)(iii) of the SPAC Certificate of
Incorporation;

(b) each SPAC Holder hereby irrevocably and unconditionally agrees not to
(i) demand that SPAC redeem its Founder Shares in connection with the
Transactions or (ii) otherwise participate in any such redemption by tendering
or submitting any of its Founder Shares for redemption; and

 

2



--------------------------------------------------------------------------------

(c) each SPAC Holder hereby irrevocably and unconditionally (i) waives any
rights for working capital loans made by or on its behalf to SPAC or any of its
affiliates to be converted into warrants exercisable for securities of SPAC,
Holdco or any of their affiliates or their successors and assigns and
(ii) agrees that no such loans shall be converted into such warrants or any such
other securities.

3. Reasonable Best Efforts. During the Interim Period, each SPAC Holder
(i) shall, and shall cause its affiliates to, use reasonable best efforts to
take, or cause to be taken, all actions to do, or cause to be done, all things
reasonably necessary, proper or advisable to consummate the Transactions on the
terms and subject to the conditions set forth in the BCA and (ii) shall not, and
shall cause its affiliates not to, take any action that would reasonably be
expected to prevent or materially delay the satisfaction of any of the
conditions to the Transactions set forth in Article IX of the BCA.

4. Transfer Restrictions.

(a) Interim Period. During the Interim Period, each SPAC Holder shall not, and
shall cause any other holder of record of any of such SPAC Holder’s Founder
Shares not to, Transfer any Founder Shares that it Beneficially Owns without the
prior written consent of Holdco. Notwithstanding anything to the contrary, the
foregoing sentence shall not apply to the following (each, a “Permitted
Transfer”):

(i) transactions relating to Founder Shares acquired in open market
transactions;

(ii) Transfers of Founder Shares or any security convertible into or exercisable
or exchangeable for Founder Shares as a bona fide gift or gifts, or to a
charitable organization;

(iii) Transfers of Founder Shares to a trust, or other entity formed for estate
planning purposes for the primary benefit of the spouse, domestic partner,
parent, sibling, child or grandchild of any Investor or any other person with
whom such Investor has a relationship by blood, marriage or adoption not more
remote than first cousin;

(iv) If the undersigned is an individual, Transfers by will or intestate
succession upon the death of any Investor;

(v) Transfers of Founder Shares by operation of law, such as pursuant to a
qualified domestic order or in connection with a divorce settlement;

(vi) in the case of the Sponsor, (A) Transfers to a corporation, partnership,
limited liability company, trust, syndicate, association or other business
entity that controls, is controlled by or is under common control or management
with the Sponsor and (B) distributions of Founder Shares to partners, limited
liability company members or equityholders of the Sponsor;

 

3



--------------------------------------------------------------------------------

(vii) Transfers to SPAC or the officers, directors or affiliates of SPAC or a
SPAC Holder;

(viii) in the event of SPAC’s liquidation prior to the completion of the
Transactions;

(ix) by virtue of the laws of the State of Delaware or the Sponsor’s limited
liability company agreement upon dissolution of the Sponsor; and

(x) the establishment of a trading plan pursuant to Rule 10b5-1 promulgated
under the Exchange Act, provided that such plan does not provide for the
transfer of Founder Shares or any securities convertible into or exercisable or
exchangeable for Founder Shares during the Interim Period;

provided, that in the case of any Transfer or distribution pursuant to
Section 4(a)(ii) through Section 4(a)(ix), each donee, distributee or other
transferee shall agree in writing, in form and substance reasonably satisfactory
to the applicable SPAC Holder and the Company, to be bound by the provisions of
this Agreement.

(b) Any Transfer in violation of the provisions of this Section 4 shall be null
and void ab initio and be of no force or effect.

(c) Any person who acquires Founder Shares pursuant to a Permitted Transfer in
compliance with this Agreement shall subsequently be permitted to Transfer such
Founder Shares or Holdco Ordinary Shares pursuant to a Permitted Transfer made
in compliance with this Agreement.

5. Private Placement Warrants Redemption. Each of Peter Cuneo, Gavin Cuneo and
Michael Minnick, each of whom is a member of Sponsor and Beneficially Owns that
number of Private Placement Warrants set forth opposite his name as set forth on
Schedule A hereto (the “Non-Anchor Investor Private Placement Warrants”), agrees
to, waive Section 6.5 of the Warrant Agreement concurrently with any redemption
pursuant to Section 6.1 of the Warrant Agreement after the Closing by Holdco
and, exercise all (but not less than all) of his or its Non-Anchor Investor
Private Placement Warrants in accordance with Section 3.3.1(b) of the Warrant
Agreement.

6. Definitions. As used herein, the following terms shall have the respective
meanings set forth below:

(a) “Beneficially Own” has the meaning given to such term under Rule 13d-3 of
the Exchange Act.

(b) “Founder Shares” means the 6,468,750 shares of SPAC Class B Common Stock,
par value $0.0001 per share, that were issued and outstanding following the SPAC
public offering.

 

4



--------------------------------------------------------------------------------

(c) “Private Placement Warrants” means the 7,175,000 private placement warrants
to purchase SPAC Class A Common Stock, par value $0.0001 per share, that were
sold in a private placement concurrently with the SPAC public offering.

(d) “Transfer” means to, directly or indirectly, sell, transfer, assign, pledge,
encumber, hypothecate, or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any interest owned by a
person or any interest (including a beneficial interest) in, or the ownership,
control or possession of, any interest owned by a person.

(e) “Warrant Agreement” means the Warrant Agreement, dated as of December 12,
2019, between SPAC and Continental Stock Transfer & Trust Company, as may be
amended from time to time.

7. Entire Agreement; Assignment. This Agreement and the other agreements
referenced herein constitute the entire agreement among the parties with respect
to the subject matter hereof and supersede all prior agreements and
undertakings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof. This Agreement shall not be assigned
(whether pursuant to a merger, by operation of law or otherwise) by any party
without the prior express written consent of the other parties hereto.

8. Parties in Interest. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto, and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other person any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.

9. Counterparts. This Agreement may be executed and delivered (including by
facsimile or portable document format (pdf) transmission) in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

10. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
Transactions is not affected in any manner materially adverse to any party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
Transactions be consummated as originally contemplated to the fullest extent
possible.

11. Governing Law; Venue; Waiver of Jury Trial. Sections 11.06 and 11.07 of the
BCA are incorporated herein by reference, mutatis mutandis.

12. Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by email or by registered
or certified mail (postage prepaid, return receipt requested) to (a) if to SPAC
or Sponsor, the address for SPAC in accordance with the terms of Section 11.01
of the BCA, (b) if to the Company or Holdco, the address for the Company or
Holdco in accordance with the terms of Section 11.01 of the BCA and (c) if to
the Investors, the address set forth in such Investor’s signature block hereto.

 

5



--------------------------------------------------------------------------------

13. Termination. This Agreement shall automatically terminate on the earliest
of: (a) the valid termination of the BCA (in which case this Agreement shall be
of no force and effect) and (b) the mutual written agreement of the parties
hereof; provided, that no such termination shall relieve any party hereto from
any liability resulting from its pre-termination breach of this Agreement. In
the event that this Agreement is terminated pursuant to this Section 13, the
terms of that certain Letter Agreement, dated December 12, 2019, by and among
SPAC, the officers and directors of SPAC listed therein and the Sponsor shall
remain in full force and effect, without any amendment, modification, or
supplement to the terms thereof.

14. Representations and Warranties. Each SPAC Holder hereby represents and
warrants (severally and not jointly as to itself only) to SPAC, Holdco and the
Company as follows: (a) if such person is not an individual, it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated, formed, organized or constituted, and
the execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated hereby are within such person’s corporate,
limited liability company or other organizational powers and have been duly
authorized by all necessary corporate, limited liability company or other
organizational actions on the part of such person; (b) if such person is an
individual, such person has full legal capacity, right and authority to execute
and deliver this Agreement and to perform its obligations hereunder; (c) this
Agreement has been duly executed and delivered by such person and, assuming due
authorization, execution and delivery by the other parties to this Agreement,
this Agreement constitutes a legally valid and binding obligation of such
person, enforceable against such person in accordance with the terms hereof
(except as enforceability may be limited by bankruptcy Laws, other similar Laws
affecting creditors’ rights and general principles of equity affecting the
availability of specific performance and other equitable remedies); and (d) the
execution and delivery of this Agreement by such person do not, and the
performance by such person of its obligations hereunder will not require any
consent or approval that has not been given or other action that has not been
taken by any third party, in each case, to the extent such consent, approval or
other action would prevent, enjoin or materially delay the performance by such
person of its obligations under this Agreement.

15. Equitable Adjustments. If, and as often as, there are any changes in SPAC,
Holdco, the Founder Shares or the Private Placement Warrants by way of stock
split, stock dividend, combination or reclassification, or through merger,
consolidation, reorganization, recapitalization or business combination, or by
any other means, equitable adjustment shall be made to the provisions of this
Agreement as may be required so that the rights, privileges, duties and
obligations hereunder shall continue with respect to SPAC, Holdco, the Founder
Shares or the Private Placement Warrants, each as so changed.

16. Stop Transfer Order; Legend. Each SPAC Holder hereby authorizes SPAC and
Holdco to maintain a copy of this Agreement at either the executive office or
the registered office of SPAC. In furtherance of this Agreement, each SPAC
Holder hereby authorizes and will instruct SPAC and Holdco, promptly after the
date hereof, to enter, or cause its transfer agent to enter, a stop transfer
order with respect to all of such SPAC Holder’s Founder Shares with respect to
any

 

6



--------------------------------------------------------------------------------

Transfer not permitted hereunder and to include the following legend on any
certificates or other instruments representing (or any notice given pursuant to
Section 151(f) of the General Corporation Law of the State of Delaware in
respect of) such SPAC Holder’s Founder Shares: “THE SHARES OF STOCK OR OTHER
SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VOTING AND
TRANSFER RESTRICTIONS PURSUANT TO THAT CERTAIN TRANSACTION SUPPORT AGREEMENT,
DATED AS OF NOVEMBER 18, 2020, BY AND AMONG ARRIVAL S.À R.L., A LIMITED
LIABILITY COMPANY (SOCIÉTÉ À RESPONSABILITÉ LIMITÉE) GOVERNED BY THE LAWS OF THE
GRAND DUCHY OF LUXEMBOURG, ARRIVAL GROUP, A JOINT STOCK COMPANY (SOCIÉTÉ
ANONYME) GOVERNED BY THE LAWS OF THE GRAND DUCHY OF LUXEMBOURG, CIIG MANAGEMENT
LLC, A DELAWARE LIMITED LIABILITY COMPANY, CIIG MERGER CORP., A DELAWARE
CORPORATION AND CERTAIN OTHER PERSONS PARTY THERETO. ANY TRANSFER OF SUCH SHARES
OF STOCK OR OTHER SECURITIES IN VIOLATION OF THE TERMS AND PROVISIONS OF SUCH
TRANSACTION SUPPORT AGREEMENT SHALL BE NULL AND VOID AB INITIO AND HAVE NO FORCE
OR EFFECT WHATSOEVER.”

17. Specific Performance. The parties agree that irreparable damage would occur
if any provision of this Agreement were not performed in accordance with the
terms hereof, and, accordingly, that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof (including the
parties’ obligation to consummate the Transactions) in the Court of Chancery of
the State of Delaware or, if that court does not have jurisdiction, any court of
the United States located in the State of Delaware without proof of actual
damages or otherwise, in addition to any other remedy to which they are entitled
at law or in equity as expressly permitted in this Agreement. Each of the
parties hereby further waives (a) any defense in any action for specific
performance that a remedy at law would be adequate and (b) any requirement under
any Law to post security or a bond as a prerequisite to obtaining equitable
relief.

18. Interpretation. Section 11.08 of the BCA is incorporated herein by
reference, mutatis mutandis. Wherever this Agreement uses “it”, “its” or
derivations thereof to refer to a natural person, such references shall be
deemed references to “her”, “him” or “his”, as applicable.

19. Updates to Schedule A; Admission of New SPAC Holders. During the Interim
Period, each SPAC Holder shall promptly notify SPAC of any increase, decrease or
other change in the number of Founder Shares or Private Placement Warrants held
by or on behalf of such SPAC Holder (for the avoidance of doubt, each SPAC
Holder acknowledges and agrees that Section 4(a) prohibits all Transfers of its
Founder Shares, other than Permitted Transfers, during the Interim Period). From
and after the Closing, each SPAC Holder shall promptly notify Holdco of any
increase, decrease or other change in the number of Founder Shares held by or on
behalf of such SPAC Holder, including as a result of a Transfer in compliance
with this Agreement. Promptly following each such notification, SPAC or Holdco
(as applicable) shall update Schedule A to reflect the applicable changes as
they relate to Founder Shares or Private Placement Warrants (in the case of an
Interim Period change) or Founder Shares (in the case of a post-Closing change)
and provide a copy of such updated Schedule A to each of the parties hereto, and
such updated Schedule A shall control for all purposes of this Agreement (unless
and until it is later updated in accordance with this Section 19). Any update to
Schedule A in accordance with this Agreement shall not be deemed an amendment to
this Agreement for purposes of Section 7.

 

7



--------------------------------------------------------------------------------

20. Termination of Existing Registration Rights Agreement. Prior to Closing, in
connection with entry into the Investor Rights and Lock-Up Agreement, SPAC shall
cause to be terminated all existing registration rights agreements entered into
between SPAC and any other party, including the Sponsor but not including any
PIPE Investors. No parties to any such terminated registration rights agreements
shall have any further rights or obligations thereunder.

21. Further Assurances. Each of the parties hereto agrees to execute and deliver
hereafter any further document, agreement or instrument of assignment, transfer
or conveyance as may be necessary or desirable to effectuate the purposes hereof
and as may be reasonably requested in writing by another party hereto.

[Signature pages follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CIIG MANAGEMENT LLC

By  

/s/ Gavin Cuneo

Name:   Gavin Cuneo Title:   Managing Member CIIG MERGER CORP.

By  

/s/ Michael Minnick

Name:   Michael Minnick Title:   Chief Investment Officer ARRIVAL S.À R.L.

By  

/s/ Gilles Dusemon

Name:   Gilles Dusemon Title:   Manager

By  

/s/ Csaba Horvath

Name:   Csaba Horvath Title:   Manager ARRIVAL GROUP

By  

/s/ Gilles Dusemon

Name:   Gilles Dusemon Title:   Director

By  

/s/ Csaba Horvath

Name:   Csaba Horvath Title:   Director

 

 

[Signature Page to Transaction Support Agreement]



--------------------------------------------------------------------------------

INVESTORS

/s/ Michael Minnick

Name: Michael Minnick

Address: 40 West 57th Street,

               29th Floor

               New York, NY 10019

/s/ Gavin Cuneo

Name: Gavin Cuneo

Address: 40 West 57th Street,

               29th Floor

               New York, NY 10019

/s/ F. Peter Cuneo

Name: F. Peter Cuneo

Address: 40 West 57th Street,

               29th Floor

               New York, NY 10019

 

 

[Signature Page to Transaction Support Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

SPAC Holder

   Founder Shares      Private Placement
Warrants  

CIIG Management LLC

     5,821,875        5,979,167  

Peter Cuneo

     —          1,195,833  

Gavin Cuneo

     —          1,195,833  

Michael Minnick

     —          1,195,833  